Citation Nr: 0513559	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-36 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran had active military service from October 1969 to 
July 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied service connection for 
bilateral hearing loss and tinnitus.

The veteran presented testimony before the undersigned 
Veterans Law Judge at a videoconference hearing from the RO 
in September 2004.  A transcript of that hearing is on file.

Following that hearing, the Board issued a decision in 
October 2004 denying the claims of entitlement to service 
connection for bilateral hearing loss and tinnitus.  The 
Board, however, vacated this decision in May 2005, as it 
became evident that there was additional evidence to be 
considered in the adjudication of these claims, which had 
been received by VA prior to the October 2004 Board decision, 
but was not associated with the claims folder for review 
prior to the issuance of that decision.  The present decision 
is issued in its place.


FINDINGS OF FACT

1.  The competent evidence of record preponderates against a 
finding that the veteran has a current bilateral hearing 
disability that is due to any incident or event of active 
military service, and hearing loss as an organic disease of 
the nervous system is not shown to have been manifested to a 
compensable degree within one year after separation from 
service.

2.  The competent evidence of record preponderates against a 
finding that the veteran has a current tinnitus disability 
that is due to any incident or event of active military 
service, and tinnitus as an organic disease of the nervous 
system is not shown to have been manifested to a compensable 
degree within one year after separation from service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may bilateral hearing loss be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.385 (2004).

2.  Tinnitus was not incurred in or aggravated by service, 
nor may tinnitus be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that, 
under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, 18 Vet. App. at 121.  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  In a recent case, 
Mayfield v. Nicholson, ___ Vet. App. ___, No. 02-1077 (April 
14, 2005), the Court addressed the meaning of prejudicial 
error (38 U.S.C.A. § 7261(b)), what burden each party bears 
with regard to the Court taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In a March 2004 letter implementing VA's duty to notify and 
to assist, the RO informed the veteran of the steps that had 
been undertaken with respect to evidentiary development of 
his claims and what the veteran's own responsibilities were 
in accord with the duty to assist.  In addition, the 
appellant was advised by virtue of a rating decision issued 
in September 2003, and a detailed December 2003 Statement of 
the Case (SOC) issued during the pendency of this appeal, of 
the pertinent law and what the evidence must show in order to 
substantiate the claims.  Any notice provided by VA must be 
read in the context of prior, relatively contemporaneous 
communications from the agency of original jurisdiction.  See 
Mayfield v. Nicholson, supra, slip op. at 27, noting that all 
relevant VA communications must be considered when 
determining whether adequate notice has been provided. 

The Board notes that, in Pelegrini v. Principi, supra, the 
Court held that a VCAA notice must be provided to a claimant 
before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
The Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004, supra.  

Here, the veteran was notified of VA's duty to assist 
subsequent to the appealed rating decision.  The RO, however, 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate the claims and assist him 
in developing relevant evidence.  Accordingly, the Board 
finds that no prejudice to the veteran will result from an 
adjudication of the matter being decided in this decision of 
the Board.  Rather, remanding this case again to the RO for 
further VCAA development would result only in additional 
delay, with no benefit to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the veteran's claims.  
A VA examination was conducted in May 2003, and in this 
decision the Board will consider additional private medical 
evidence dated in October 2004.  For its part, VA has done 
everything reasonably possible to assist the veteran, and no 
further action is necessary to meet the requirements of the 
VCAA and the applicable regulatory changes published to 
implement that statute.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The veteran's service medical records dated from October 1969 
to July 1971 are associated with the claims file.  When 
examined upon entry into service in October 1969, the 
veteran's hearing, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
5
5
LEFT
0
0
0
5
5

There was no clinical abnormality of the ears.  The service 
medical records are negative for any complaints or findings 
relating to hearing loss or tinnitus.  When examined on 
separation from service in June 1971, the veteran's hearing, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-10
-5
0
-5
LEFT
20
0
-5
-5
-5

The separation examination reflects that the veteran did not 
complain of any ear trouble or hearing loss.

In August 2002, the veteran filed claims for bilateral 
hearing loss and for tinnitus.  He explained that he served 
on active duty as a radio repairman, spending 13-14 hours 
every day inside a box with high-powered radio equipment.

VA medical records dated in May 2002 include an assessment of 
tinnitus.  The examiner commented that there was nothing on 
examination or history to suggest a mass or lesion such as an 
acoustic neuroma.

Records from Kaiser Permanente dated in January and February 
2002 reflect that the veteran was seen there for complaints 
of hearing loss.  He gave a history of noise exposure and 
radiation exposure during service, 32 years previously.  The 
veteran also complained of tinnitus, described as really bad 
ringing all of the time.  An impression of high frequency 
sensorineural hearing loss, bilaterally, consistent with 
noise exposure, was made.  A diagnosis of tinnitus, secondary 
to the hearing loss, was also made.

In a statement provided by the veteran in March 2003, he 
reported two incidents during service which he believes 
resulted in his claimed hearing loss and tinnitus.  He 
reported that in April 1970 (or so), he was attacked by five 
men who repeatedly kicked him in the head and body, following 
which he was treated for head injuries.  He also reported 
that in September 1970, he was out into the field to provide 
radio communications, which required power from a generator.  
He said the generator was having problems and, while he was 
fixing it, it exploded in his face with a very loud 
explosion.  The veteran also indicated that while deployed 
overseas he worked in a radio rig, operating sophisticated 
microwave radios and other equipment.  He stated that he 
sometimes stayed inside the radio rig for 24 hours a day, 
seven days a week, for one to three months at a time, being 
exposed to constant radio noise.

A VA audiological examination was conducted in May 2003.  The 
examiner stated that the claims folder was reviewed.  It was 
noted that the veteran had undergone an evaluation in October 
2002, which revealed hearing within normal limits through 
2000 hertz with mild to moderately-severe, sloping hearing 
loss at 3,000 to 8,000 Hertz bilaterally.  The veteran 
complained of excessive noise exposure during service, 
including exposure to constant machinery hum, 7 days a week, 
24 hours a day for 15 months.  He stated that hearing 
protection was not worn.  He also reported that a generator 
"blew up" in front of him in 1970, causing a concussion.  
The veteran reported that as a civilian he worked for General 
Mills motors for five years around engine noise, as a welder 
for two years, and then as a wine finisher for 10 years.  He 
indicated that there was some noise on the job, but that he 
consistently wore hearing protection when he was around 
excessive noise.  The veteran reported that his tinnitus 
began in 1970 following a fight, at which time he was kicked 
in the head.  He described the tinnitus as bilateral and 
constant, manifested by high-pitched ringing.

When examined by VA in May 2003, the veteran's hearing, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
15
40
45
LEFT
5
5
10
30
55

Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 Hertz frequencies was 25 in the right 
ear and 25 in the left ear.  Speech audiometry revealed 
speech recognition ability of 98 percent bilaterally.  A 
diagnosis of hearing within normal limits through 2000 Hertz 
with mild to moderately-severe, sloping hearing loss at 3000 
to 8000 Hertz bilaterally.  It was noted that speech 
discrimination was excellent in both ears.

The examiner noted that the claims folder was reviewed.  The 
examiner discussed the June 1971 discharge examination, 
indicating that the veteran responded within normal limits to 
pure tones at 500 Hertz through 4,000 Hz in both ears.  It 
was observed that there was no other evidence of hearing loss 
or tinnitus in the service records.  The examiner opined that 
other factors, including age and continued noise exposure as 
a civilian, were most likely the cause of his hearing loss.  
The examiner concluded that due to his manifesting normal 
hearing in both ears through 4000 Hertz at discharge, and the 
fact that no complaints of tinnitus were shown in the service 
records, the veteran's currently manifested hearing loss and 
complaints of tinnitus were not related to military acoustic 
trauma.

The veteran presented testimony at a hearing held at the RO 
in September 2004.  The veteran's representative stated that 
the veteran served on duty with the U. S. Army as a radio 
relay carrier, which involved maintaining, testing, and 
repairing all types of high-powered radio and telephone 
equipment and performing maintenance checks on power 
generators.  The veteran reiterated his account of performing 
duties in a radio rig containing microwave radios which ran 
24 hours a day.  He testified that he was enclosed a box 
performing this work for 14 months without any hearing 
protection.  The veteran testified that following service he 
was a drill press operator and welder, but wore ear plugs and 
hearing protection at those jobs.  He stated that he first 
experienced tinnitus during service when a generator he was 
servicing exploded.

Following the hearing, additional evidence was received in 
October 2004, which consisted of a report from a private 
audiologist.  The veteran had been referred by VA for a 
complete audiological evaluation.  The report indicated that 
the veteran reported being in the field and having a 10,000 
watt generator explode in his face during service.  He stated 
that the blast knocked him down an embankment and resulted in 
a ringing in his ears.  The veteran gave a history of noise 
exposure in the military (due to the exposure and serving as 
a radio operator) and in civilian life (working in factory 
settings but wearing OSHA-required hearing protection).  Test 
results indicated a slight sloping to severe sensorineual 
hearing loss with good speech understanding at elevated 
conversational levels (60 db HL) bilaterally.  The 
audiologist opined that: since (1) the veteran wore hearing 
protection as a civilian when exposed to loud noise; (2) he 
was of a rather young age; and (3) his hearing loss appeared 
to be primarily noise induced; it was more likely than not 
that his hearing impairment and tinnitus were due to his time 
in service.  

III.  Pertinent Laws and Regulations

Under 38 U.S.C.A. § 1110, a veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by service.  As to certain 
chronic conditions, such as organic disease of the nervous 
system (e.g., sensorineural hearing loss), even if there is 
no record of such disability in service its incurrence 
coincident with service will be presumed if it was manifest 
to a compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.

The U.S. Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al., eds., at 110-11 
(1988)).  See also 38 C.F.R. § 3.385, supra.

IV.  Analysis

The veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus.  Due to the similar 
medical history and evidence related to these claims, as well 
as the similar disposition of the issues, the Board will 
address them in a common discussion.

The veteran has asserted that he was exposed to acoustic 
trauma in service when he worked as radio repairman without 
ear protection, working in a radio rig where he was exposed 
to constant noise.  He has also identified traumatic 
incidents, including the explosion of a generator during 
service, and a fight during which he was kicked in the head, 
as possible causes for his claimed hearing loss and tinnitus.

As noted, the veteran contends that his bilateral hearing 
loss and tinnitus are directly related to his active military 
service.  However, the medical evidence of record shows that 
the veteran did not have hearing loss meeting the criteria of 
38 C.F.R. § 3.385 for impaired hearing at any time during 
service, as shown by audiological testing conducted at his 
induction examination (October 1969) and at the time of his 
separation examination (June 1971).  The service medical 
records are also negative for any complaints or diagnosis of 
tinnitus. 

The medical evidence of record shows that, at his induction 
medical examination upon entering service, in October 1969, 
no hearing loss was reported.  Service medical records on 
file are negative for reference to complaints of tinnitus, 
hearing difficulty, or trauma.  In June 1971, when examined 
for separation, the veteran's hearing was normal, and no ear 
disease or defect was reported.  In fact, that separation 
examination reveals that the veteran's hearing acuity from 
1000 to 4000 Hertz had actually improved in both ears.  The 
only indication of any possible reduction in hearing acuity 
was shown in the left ear at 500 Hertz, in which the 
threshold was reported as 20 decibels.  However, as discussed 
in the Court's precedent in the Hensley case, the threshold 
for normal hearing is from 0 to 20 decibels, and only higher 
threshold levels indicate some degree of recognizable hearing 
loss.  Accordingly, the veteran manifested normal hearing 
acuity in all frequencies upon discharge from service.

The first post-service clinical indication of hearing loss 
and tinnitus is shown in private medical records dated in 
2002, some 30 years after service.  Thereafter, bilateral 
hearing loss meeting the criteria of 38 C.F.R. § 3.385 is 
shown in a VA examination report dated in May 2003, and by 
private audiological testing conducted in October 2004.  
Accordingly, there is no question that the veteran has 
currently manifested bilateral hearing loss and tinnitus.  

The Board acknowledges that the lack of any evidence showing 
that the veteran exhibited hearing loss consistent with the 
regulatory threshold requirements for hearing disability 
during service (38 C.F.R. § 3.385) is not fatal to his claim.  
The laws and regulations do not require in-service complaints 
of, or treatment for, hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Instead, as noted by the U.S. Court of 
Appeals for Veterans Claims:

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post-service test results meeting the 
criteria of 38 C.F.R. § 3.385. . . .  For example, 
if the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 
38 C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

In this case, the aforementioned criteria of item "(a)," 
above, i.e., acoustic trauma, has been reported, although the 
Board notes that audiometric test results reflecting an 
upward shift in tested thresholds in service was shown only 
in one frequency, 500 Hertz, in one ear, the left.  In all 
other frequencies there was either no change or a downward 
shift.  In essence, the criteria discussed under element 
"(a)" are only marginally supported by the evidence.

The more critical question turns upon element "(b)," i.e., 
whether the currently manifested hearing loss is 
etiologically related to service or is more likely due to 
other causes.  This question is also critical as to the 
claimed tinnitus.

In this regard, the record contains two medical opinions.  
The first opinion was furnished by VA in May 2003, with the 
examiner having the benefit of review of the service medical 
records and post-service medical evidence in the claims 
folder.  At that time, the VA audiological examiner discussed 
the June 1971 discharge examination, indicating that the 
veteran responded within normal limits to pure tones at 500 
Hertz through 4,000 Hz in both ears.  It was observed that 
there was no other evidence of hearing loss or tinnitus in 
the service records.  The examiner opined that factors other 
than noise exposure in service, including the aging process 
and continued noise exposure as a civilian, were most likely 
the cause of his present hearing loss.  The examiner 
concluded that, due to his manifesting normal hearing in both 
ears through 4000 Hertz at discharge, and the fact that no 
complaints of tinnitus were shown in the service records, the 
veteran's currently manifested hearing loss and complaints of 
tinnitus are not related to military acoustic trauma.

A second medical opinion was provided by a private 
audiologist in October 2004.  Initially, the Board notes that 
according to the October 2004 audiologist's report, the 
veteran stated that VA had referred him, requesting an 
evaluation by an independent examiner.  The Board is unable 
to find any such referral request in the May 2003 VA 
examination report or in any other VA records, but has no 
reason to doubt the statement.  However, there is no 
indication that the private audiologist reviewed the 
veteran's service medical records or any prior evidence in 
the claims folder.  After reviewing the medical history given 
by the veteran, and audiological test results which showed 
slight sloping to severe sensorineual hearing loss with good 
speech understanding at elevated conversational levels 
bilaterally, the audiologist opined that since (1) the 
veteran wore hearing protection as a civilian when exposed to 
loud noise; (2) he is of a rather young age, 52 years; and 
(3) his hearing loss appeared to be primarily noise induced; 
it was more likely than not that his hearing impairment and 
tinnitus were due to his time in service.

Factors for assessing the probative value of a medical 
opinion include the physician's access to the claims file and 
military medical history, and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  In this regard, the Board finds the 2003 VA medical 
opinion provided in this case more probative than the private 
audiological findings of 2004, inasmuch as the former was 
based upon a full review of the veteran's medical records and 
audiological history.  It is clear that the findings and 
opinions made in the 2004 private audiological report were 
not based on a review of the service medical records or post-
service evidence, and it appears that the nexus opinion was 
based at least in part, upon the veteran's self-reported 
history.  The Board is not bound to accept a medical opinion 
when it is based exclusively upon the recitation of history 
by a claimant.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The Board further observes that there is no objective 
continuity of symptomatology of bilateral hearing loss and 
tinnitus after service which would tend to establish the 
claim.  See 38 C.F.R. § 3.303(b).  As discussed above, the 
post-service evidence shows no indication of complaints, 
treatment, or diagnosis for bilateral hearing loss and 
tinnitus until more than 30 years after the veteran left 
active military service.  This gap in the evidentiary record 
preponderates strongly against this claim on the basis of 
continuity of symptomatology.  See Mense v. Derwinski, 1 Vet. 
App. 354 (1991).

The record also contains private medical records dated in 
2002 from Kaiser, reflecting that the veteran was seen for 
complaints related to tinnitus and hearing loss.  At that 
time, the veteran gave a history of high noise exposure and 
radiation exposure, approximately 32 years previously (i.e., 
during service).  There is a notation that he started wearing 
ear protection when he started working at General Mills in 
1971.  Diagnoses of high frequency sensorineural hearing 
loss, bilaterally, consistent with noise exposure and 
tinnitus, secondary thereto, were made.

As above, as to these records, there is no indication that 
medical personnel from Kaiser reviewed the veteran's service 
medical records (which showed an improvement in the veteran's 
bilateral hearing between his enlistment and discharge), and 
it appears that the nexus opinion was based exclusively upon 
the veteran's reported history.  There is no explanation or 
analysis as to the 30-plus-year gap between the veteran's 
military service and the initial diagnosis of hearing loss 
and tinnitus, and post-service noise exposure as opposed to 
noise exposure in service was not discussed in terms of its 
relative causal relationship to the veteran's currently 
manifested tinnitus and hearing loss.  To reiterate, the 
Board is not bound to accept a physician's opinion when it is 
based exclusively upon the recitation of history by a 
claimant.  Reonal v. Brown, supra.  The findings made by 
Kaiser are therefore considered less competent and probative 
evidence than that of the VA examiner, for the reasons 
explained herein.  Because several matters, including onset 
and etiology, were still unresolved, the VA examination was 
ordered in 2003.

The veteran has given sincere testimony to the effect that he 
sustained hearing loss and tinnitus during service due to 
acoustic trauma sustained therein to include as due to the 
generator explosion, which progressively worsened following 
service until the present time.  The Board acknowledges, and 
has no reason to doubt, the veteran's assertion that he was 
exposed to acoustic trauma from his occupation as a radio 
repairman in service, as well as his accounts of a generator 
explosion and trauma to the head.  However, that testimony 
was provided more than 30 years after service.  Supporting 
medical evidence is required in the circumstances presented 
in this case.  See Voerth v. West, 13 Vet. App. 117, 120-1 
(1999) (holding that there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent).  

While 38 U.S.C.A. § 3.385 does not bar service connection for 
bilateral hearing loss solely because it was not shown during 
service, it does not compel service connection either, even 
though the veteran currently meets its criteria.  Ledford v. 
Derwinski, 3 Vet. App. at 89.  Given the veteran's military 
assignment as a radio repairman, the Board has no reason to 
doubt that he was most likely exposed to noise during 
service.  However, noise exposure is not the same as injury 
or disease, and in order for service connection to be granted 
there must be a showing of an injury or disease during 
service, or caused by service, such as by presenting 
competent and probative medical nexus evidence.  In this 
case, the Board has determined that the most probative 
evidence is against a finding that the veteran's bilateral 
hearing loss or his tinnitus is related to service or any 
incident thereof, and accordingly service connection for both 
conditions must be denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385.

The Board emphasizes that the veteran's veracity is not in 
issue here; his sincerity is clear, but the determination in 
this case is a medical one which must be based upon the 
professional evidence of record, rather than lay opinion, no 
matter how strongly felt.  As the evidence preponderates 
against the claim for service connection for bilateral 
hearing loss and tinnitus, the benefit-of-the-doubt doctrine 
is inapplicable, and service connection must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


